Citation Nr: 0000712	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for generalized aches 
and pains due to undiagnosed illness.

2.  Entitlement to service connection for vomiting and 
diarrhea due to undiagnosed illness.

3.  Entitlement to service connection for respiratory 
disability due to undiagnosed illness.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to compensable evaluation for ethmoid 
sinusitis, based on disagreement with the September 1995 
initial award.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1985 and from November 1990 to June 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
generalized aches and pains, vomiting and diarrhea and 
respiratory infections as due to undiagnosed illnesses, and 
for asthma on a direct basis are not plausible.

3.  Prior to April 15, 1998, the veteran's chronic ethmoid 
sinusitis was principally manifested by complaints of 
headaches, fatigue, vomiting and diarrhea and objective 
findings of mucopurulent discharge and tenderness over the 
frontal and maxillary sinuses which is productive of moderate 
sinusitis, and one to two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment; or three 
to six non-incapacitating episodes per year.  there is no 
evidence of severe symptoms with frequent incapacitating 
recurrences, near constant sinusitis, or three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis.

4.  Commencing April 15, 1998, the veteran's chronic ethmoid 
sinusitis was shown to have been asymptomatic for 
approximately one year.


CONCLUSIONS OF LAW

1.  The claims for service connection for generalized aches 
and pains, vomiting and diarrhea and respiratory infections, 
due to undiagnosed illnesses and for asthma and residuals of 
an inservice neck injury on a direct basis, are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The criteria for a disability evaluation of 10 percent 
for chronic ethmoid sinusitis have been met prior to April 
15, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6511 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6511 (1999).

3.  The criteria for a compensable disability evaluation for 
chronic ethmoid sinusitis have not been met commencing April 
15, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6511 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records during his first period 
of active duty service show no pertinent reports of injury, 
complaints, treatment or diagnoses.  

Service medical records during his second period of active 
duty service show that he reported, in his September 1990 
medical history, that he had had a painful right index 
finger, a previous head injury and sinus problems.  He 
treated the sinus problems with over the counter medications.  
The accompanying medical examination report shows that the 
veteran's neck, sinuses, musculoskeletal and lungs and chest 
evaluations were all normal.  In his April 1991 medical 
history, the veteran indicated that he was in excellent 
health and that he had had problems with swollen or painful 
joints, sinusitis, a head injury and broken bones.  The 
accompanying medical examination report shows that his neck 
was evaluated as abnormal and it was noted that he had 
injured his neck while playing volleyball and that his 
cervical area needed to be cracked.  A May 1991 Southwest 
Asia Demobilization/Redeployment medical evaluation shows 
that he reported a neck injury during his service in the 
Persian Gulf region.  He denied any fatigue, cough or sinus 
infection, stomach or belly pain, diarrhea or bloody bowel 
movements.  A May 1991 treatment record shows that the 
veteran complained of sinus problems during the springtime or 
during climate changes.  He also reported a neck injury that 
a physician corrected by "crack[ing]" the top of his spine.  
An otolaryngology consultation report that same month shows 
that he was diagnosed with allergic rhinitis with 
superimposed chronic sinusitis.  

Private treatment records, dating from June 1991 to December 
1994, show that the veteran reported exhaustion of 4 to 5 
days' duration in June 1991.  The examiner attributed the 
veteran's symptoms to allergic rhinitis.  He suffered muscle 
spasm and stiffness in his neck, back and shoulder after a 
July 1991 motor vehicular accident.  The veteran was also 
diagnosed with probable gastroenteritis that same month.  The 
records also show numerous diagnoses of sinusitis, sinus 
infections, bronchitis and bronchospasm with yellow or 
greenish nasal mucosal drainage and antibiotic treatment.  
The veteran was diagnosed with gastritis and gastroenteritis 
in May 1992 and July 1994.  A May 1994 Miami Valley Hospital 
operation report shows that the veteran underwent a 
septoplasty to correct a deviated septum and underwent a 
maxillary antrostomy to remove a polyp.  An October 1994 
treatment record shows an impression of probable early 
bronchitis and the probable development of asthma.  However, 
pulmonary function tests (PFT) conducted that same month were 
normal.  A December 1994 pulmonary evaluation shows the 
examiner's, Robert E. Smith, M.D., impression that the 
veteran had exercise induced asthma.

March 1994 VA PFT studies were within normal limits.  The 
veteran's August 1994 Persian Gulf Registry examination 
report shows that he complained of chronic sinus problems and 
bronchitis since his service in the Persian Gulf.  He also 
reported experiencing vomiting and diarrhea on four occasions 
since his discharge, occasional neck pain he related to an 
inservice injury and some occasional fatigue, and some joint 
and muscle pain in the past.  The examiner found the 
veteran's neck to be within normal limits.  While there were 
no deformities of the spine, there was a slightly more 
prominent area of the cervical spine at C1 and C2 on the 
right in the area where his pain occurred.  His chest and 
lungs were clear, although there were expiratory wheezes 
distally with good expansion.  The examiner diagnosed chronic 
sinus problem, bronchitis, intermittent vomiting and diarrhea 
with fatigue, joint pain related to the previous three 
diagnoses and intermittent neck pain.

The veteran's January 1995 medical history for the National 
Guard, shows that he believed that he was in fair health and 
that he had had problems with asthma, shortness of breath, a 
head injury, sinusitis, and with a bone, joint or other 
deformity.  It was noted that he had injured his neck on 
active duty and experienced chest pain and shortness of 
breath while serving in Desert Storm with no sequelae.  He 
had had rare episodes of swollen joints, headaches, and 
dizziness with no apparent sequelae.  His January 1995 
medical examination report shows that his neck and sinuses 
were evaluated as normal.  It was noted that he had exercise-
induced asthma that was controlled with medication and 
possible Atlanto-axial instability.  

A January 1995 VA ear, nose and throat (ENT) examination 
report shows that he complained of frequent episodes of 
recurrent sinusitis associated with breathing problems 
particularly after exercise.  He indicated that he had lost 
approximately 41 days of work because of his acute sinusitis.  
During his sinusitis episodes he experienced headaches, 
nausea and vomiting as well as exhaustion.  The veteran also 
complained of wheezing associated with exercise without 
seasonal variations.  At the time of the examination the 
veteran was being treated with antibiotics for a sinus 
infection.  The examiner found no redness or discharge in the 
veteran's nose, sinuses or throat and there was only slight 
tenderness in his paranasal, ethmoid and frontal sinuses.  
The examiner further found no increase in the AP diameter of 
the veteran's chest or kyphosis.  There was no recession of 
the intercostal muscles during inspiration and his chest was 
clear to auscultation and percussion with no evidence of 
wheezing.  X-ray studies of his sinuses were negative for 
evidence of sinusitis.  The examiner diagnosed recurrent 
sinusitis, status post polypectomy in May 1994 with currently 
normal X-ray studies.  The examiner further diagnosed 
exercise induced asthma per history with normal chest X-ray 
studies and PFT's.   

A July 1995 VA pulmonary consultation report shows that the 
veteran had normal airflow, lung volume and diffusion 
capacity.  A respiratory VA examination, conducted that same 
month, shows that he gave a history of exacerbation of his 
sinusitis approximately once a month.  He reportedly missed 
about 27 to 30 days a year from work because of his 
condition.  He complained of vomiting which he was told was 
secondary to his sinus drainage and indicated that it had 
improved since treatment of his sinus problems.  He also 
complained of some diarrhea but had not been told the 
etiology of this and had not had diarrhea in three to four 
months.  He also complained of neck pain, particularly when 
he was tired or under stress.  He gave a history of initially 
injuring his neck in 1985 and reinjuring it during his 
service in the Persian Gulf.  The examiner found diminished 
transillumination of the right frontal and the maxillary 
sinuses with no tenderness noted to percussion over the 
sinuses.  His nose was unremarkable and his tympanic 
membranes were normal.  His nares were patent and his throat 
slightly injected.  The lungs were clear to auscultation and 
percussion and he had full range of motion with no tenderness 
on palpation and no muscle spasm in his cervical spine.  The 
examiner diagnosed chronic ethmoid sinusitis, chronic neck 
pain per history, possible asthma per history and a resolved 
history of vomiting and diarrhea.  

Miami Valley Hospital emergency treatment records dated in 
August 1995 show that the veteran was in a car accident.  His 
neck was initially nontender to palpation and X-ray studies 
of the cervical spine were normal.  The veteran's private 
physician's follow-up August and September 1995 treatment 
records show that the veteran had tenderness on the left side 
of his neck along the trapezius border with some spasm noted.  
In the first week after the accident he was unable to move 
his neck.  He was assessed with multiple contusions/soft 
tissue injury and muscle spasm.

A February 1996 statement from another soldier who attended 
annual training with the veteran in July and August 1988, 
indicates that the veteran sustained a head injury at that 
time and had continued to have problems since then.

During his April 1998 VA ENT examination, the veteran 
reported a history of chronic sinusitis.  However, he 
indicated that he had had no complaints and had been symptom-
free in the year prior to the examination.  He denied any 
interference with breathing through his nose, purulent 
discharge or secretions, or dyspnea with rest or exertion.  
The examiner reviewed the veteran's claims file and noted 
that a November 1996 cat scan of the veteran's paranasal 
sinuses was unremarkable.  The examiner found that the 
veteran's ears were clear on otoscopy.  His nasal cavities 
were normal and symmetrical in appearance.  His septum was 
midline and straight and there were no septal perforations.  
His inferior, middle and superior turbinates were all 
bilaterally normal and not obstructing.  Examination of the 
paranasal sinuses was also normal.  The examiner noted that 
the veteran had normal nasal anatomy after a septal 
correction with bilateral patent airways and no obstruction.  
The examiner further noted that the veteran's sinusitis and 
nasal problems had resolved as confirmed by the above-
mentioned CT scan.

An October 1998 letter from Roland L. Black, D.C., indicates 
that the veteran gave a history of asthma.  He complained of 
headaches and bilateral neck pain, which he believed, had 
developed as a result of an inservice injury.  The veteran 
was treated with spinal manipulation from August to October 
1998, at which time he was unable to continue treatment for 
personal reasons.

Analysis

Service Connection

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

For reasons indicated below, the veteran's claims are not 
well-grounded.

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Initially, the Board notes that the veteran's 
complaints of generalized aches and pains, vomiting and 
diarrhea and respiratory disability have either been 
diagnosed as acute cases of gastritis or gastroenteritis or 
have been identified as manifestations of his service-
connected sinusitis.  He has not submitted competent evidence 
of any underlying chronic disability that is attributed to an 
undiagnosed illness and his claims cannot be considered under 
the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  
Moreover, he has not shown evidence of current disabilities, 
distinct from his service-connected disability.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

With regard to the veteran's claims for service connection 
for asthma and residuals of a neck injury, he has failed to 
provide competent medical evidence of a nexus between any 
current asthma or neck disability and his service; including 
the period of active dutry for training.  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a generalized aches and pains, vomiting and 
diarrhea and respiratory disability, all due to undiagnosed 
illnesses and for asthma and residuals of a neck injury.

Increased Evaluation

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's claims for higher evaluations for residuals of 
a left knee injury and post-traumatic headaches with 
migraines are original claims that were placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  In regard to these claims, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), the United States Court of Veterans 
Appeals (Court) noted that, where compensation is awarded or 
increased "pursuant to any Act or administrative issue, the 
effective date of such an award or increase...shall not be 
earlier than the effective date of the Act or administrative 
issue."  See 38 U.S.C.A. § 5110(g)(West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6511 
chronic ethmoid sinusitis.  Under this criteria, in effect 
prior to October 7, 1996, a noncompensable evaluation was 
warranted for mild or occasional symptoms or for X-ray 
manifestations only.  A 10 percent evaluation was warranted 
for moderate chronic sinusitis manifested by a discharge, 
crusting or scabbing and infrequent headaches.  A 30 percent 
evaluation required severe sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97 Diagnostic Code 6511 (1996).

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis.  The new criteria 
provides that a 30 percent evaluation is warranted for three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is warranted where sinusitis is detected by X-ray 
only.  A Note which follows these provisions indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

Prior to April 15, 1998, the veteran's private treatment 
records indicate that the veteran was treated with 
antibiotics on several occasions for sinusitis.  These 
records, however; do no indicate that these episodes were 
incapacitating.  Resolving all doubt in the veteran's favor, 
the Board finds that he meets the criteria for moderate 
sinusitis during this period or for three to six non-
incapacitating episodes per year.  The objective medical 
evidence does not show evidence of more episodes than this 
and his overall disability picture does not more closely 
approximate the higher evaluation.  38 C.F.R. § 4.7.  
However, as of the April 15, 1998 VA ENT examination, the 
veteran's ethmoid sinusitis shows significant and sustained 
improvement.  Specifically, the veteran indicated that he had 
been asymptomatic for the previous one-year and studies 
recorded at that time confirm this.  Therefore, his 
disability picture does not meet the requirements for a 10 
percent rating commencing April 15, 1998.  38 C.F.R. § 4.97, 
Diagnostic Code 6511.  Accordingly, the Board finds that the 
evidence supports entitlement to a 10 percent rating for 
ethmoid sinusitis through April 14, 1998, under Code 6511.  
Thereafter, the preponderance of the evidence is against 
awarding a compensable disability rating under Code 6511.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97.


ORDER

Service connection for generalized aches and pains, vomiting 
and diarrhea and respiratory disability due to undiagnosed 
illnesses and for asthma and residuals of a neck injury is 
denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement a 10 percent disability rating 
for ethmoid sinusitis through April 14, 1998, is granted.

Entitlement to a compensable disability rating for ethmoid 
sinusitis from April 15, 1998, is denied.    



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

